Exhibit 10.1

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of November 20, 2015, among:

 

LUMBER LIQUIDATORS, INC., a Delaware corporation (the “Lead Borrower”);

 

the BORROWERS party hereto (together with the Lead Borrower, collectively, the
“Borrowers”);

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent (the
“Agent”).

 

WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of April 24, 2015, as amended pursuant to that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of May 21,
2015 (as further amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), among the Lead Borrower and
the other Borrowers, the Guarantors party thereto, the Lenders party thereto,
and the Agent; and

 

WHEREAS, the Borrowers and the other Loan Parties have requested that the Agent
and the Lenders agree to amend the Credit Agreement as set forth herein; and

 

WHEREAS, the Agent and the Lenders party hereto are willing to agree to the
requests of the Borrowers and the other Loan Parties, in each case on the terms
and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Credit Agreement unless
otherwise defined herein.

 

2.Amendments to Article I of the Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

a.By adding the words “without duplication, (x) Eligible In-Transit Inventory,
and (y)” after the words “as of the date of determination thereof,” in the first
line of the definition of “Eligible Inventory”, and by adding the words “(other
than Eligible In-Transit Inventory)” after the word “Inventory” in the first
line of clause (c) of the definition of “Eligible Inventory”.

 

b.By adding the following new definitions thereto in appropriate alphabetical
order:

 



   

 

 

“Acceptable Document of Title” means, with respect to any Inventory, a waybill
or Document (as defined in the UCC) that (a) is issued by a common carrier which
is not an Affiliate of the foreign vendor or any Loan Party which is in actual
possession of such Inventory, (b) is issued to the order of a Borrower or, while
a Default or Event of Default exists, if so requested by the Agent, to the order
of the Agent, (c) is not subject to any Lien (other than in favor of the Agent
and Permitted Encumbrances), and (d) the Agent has not notified the Lead
Borrower that such waybill or Document is not in form and content reasonably
acceptable to the Agent.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Borrower, a customs broker, freight
forwarder, consolidator, or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator, or carrier acknowledges that it has control
over and holds the bill of lading or other documents evidencing ownership of the
subject Inventory for the benefit of the Agent and agrees, upon notice from the
Agent in accordance with the terms of the applicable Customs Broker/Carrier
Agreement, to hold and dispose of the subject Inventory solely as directed by
the Agent.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(a) Which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for forty-five (45) days or less from the date of
shipment of such Inventory;

 

(b) For which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower;

 

(c) For which an Acceptable Document of Title has been issued, and in each case
as to which the Agent has possession or control (as defined in the UCC) to the
extent applicable under the UCC over the bills of lading and other documents of
title which evidence ownership of the subject Inventory pursuant to a Customs
Broker/Carrier Agreement;

 

(d) Which is insured by marine cargo insurance and other insurance in accordance
with the provisions of this Agreement;

 

(e) For which payment of the purchase price has been made by the Borrower or the
purchase price is supported by a Commercial Letter of Credit; and

 

(f) Which otherwise would constitute Eligible Inventory if located in the United
States;

 



 2 

 

 

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent reasonably determines that such Inventory is subject to any Person’s
right of reclamation, repudiation, stoppage in transit or any event has occurred
or the Agent determines in its Permitted Discretion is reasonably anticipated to
arise which may otherwise materially and adversely impact the value of such
Inventory or the ability of the Agent to realize upon such Inventory.

 

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a foreign vendor of a Borrower from a
location outside of the United States to a location of a Borrower that is within
the United States.

 

3.Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Credit Agreement and each other Loan Document are true and correct in all
material respects (except to the extent that any such representation and
warranty is already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent that any such representation and
warranty is already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date.
The Guarantors hereby acknowledge, confirm and agree that the Guaranteed
Obligations of the Guarantors under, and as defined in, the Facility Guaranty
include, without limitation, all Obligations of the Loan Parties at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents
and any and all Collateral previously pledged to the Agent, for the benefit of
the Credit Parties, shall continue to secure all applicable Obligations of the
Loan Parties at any time and from time to time outstanding under the Credit
Agreement and the other Loan Documents, as such Obligations have been amended
pursuant to this Amendment.

 

4.Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled or waived:

 

a.The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by each of the parties hereto.

 

b.All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

 



 3 

 

 

c.No Default or Event of Default shall have occurred and be continuing.

 

5.Representations and Warranties.

 

a.The execution, delivery and performance by the Loan Parties of this Amendment
and the performance of each such Person’s obligations hereunder have been duly
authorized by all necessary corporate or other organizational action, do not and
shall not: (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach, termination, or
contravention of, or constitute a default under or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person, or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which it or its property is subject, except, in each case
referred to in this clause (ii), to the extent that any such conflict, breach,
termination, contravention, default or payment could not reasonably be expected
to have a Material Adverse Effect; (iii) result in or require the creation of
any Lien upon any of its assets (other than Liens in favor of the Agent under
the Security Documents); or (iv) violate any applicable Law, except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect.

 

b.This Amendment has been duly executed and delivered by each of the Loan
Parties. This Amendment constitutes the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

6.Miscellaneous.

 

a.The Lenders and the Loan Parties hereby irrevocably authorize the
Administrative Agent to correct patent errors and fill in any blanks in this
Amendment or any prior amendment to the Credit Agreement or other Loan Document.

 

b.This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
letters of intent, commitment letters, agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart of this Amendment.

 

c.If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

 4 

 

 



d.The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Amendment
and are not relying on any representations or warranties of the Agent or the
Lenders or their counsel in entering into this Amendment.

 

e.THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 5 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

  



  BORROWERS:             LUMBER LIQUIDATORS, INC., as Lead Borrower and as a
Borrower                   By: /s/ E. Livingston B. Haskell     Name: E.
Livingston B. Haskell     Title: Secretary                     LUMBER
LIQUIDATORS SERVICES, LLC, as a Borrower           By: LUMBER LIQUIDATORS, INC.,
its Manager                 By: /s/ E. Livingston B. Haskell     Name: E.
Livingston B. Haskell     Title: Secretary                     GUARANTORS:      
      LUMBER LIQUIDATORS HOLDINGS, INC., as Parent and as a Guarantor          
        By: /s/ E. Livingston B. Haskell     Name: E. Livingston B. Haskell    
Title: Secretary  

   

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement





 



  

 

  



  LUMBER LIQUIDATORS LEASING, LLC, as a Guarantor           By: LUMBER
LIQUIDATORS, INC., its Manager                   By: /s/ E. Livingston B.
Haskell     Name: E. Livingston B. Haskell     Title: Secretary  



 

     



          LUMBER LIQUIDATORS PRODUCTION, LLC, as a Guarantor           By:
LUMBER LIQUIDATORS SERVICES, LLC, its Manager           By:   LUMBER
LIQUIDATORS, INC.,  its Manager                   By: /s/ E. Livingston B.
Haskell     Name: E. Livingston B. Haskell     Title: Secretary  



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

 



  

 



          Lumber Liquidators Foreign Holdings, LLC, as a Guarantor           By:
LUMBER LIQUIDATORS HOLDINGS, INC., its Manager  

 

 

    By: /s/ E. Livingston B. Haskell     Name: E. Livingston B. Haskell    
Title: Secretary  

 

 

  Lumber Liquidators Foreign Operations LLC, as a Guarantor           By:
LUMBER LIQUIDATORS FOREIGN HOLDINGS, LLC, its Manager           By:   LUMBER
LIQUIDATORS HOLDINGS, INC., its Manager                 By: /s/ E. Livingston B.
Haskell     Name:  E. Livingston B. Haskell     Title: Secretary          

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

  

 

 

  

  bank of america, n.a., as Agent                     By:

/s/ David Vega

    Name: David Vega     Title:

Managing Director

                    bank of america, n.a., as a Lender and L/C Issuer          
        By: /s/ David Vega     Name: David Vega     Title:

Managing Director

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement

 

  



 

